DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to Foreign Application No. TW108121081 filed June 18, 2019. 

Status of Claims
Claims 1-10, filed April 28, 2020 are presently pending in this application. 

Information Disclosure Statement
Acknowledgement is made to Applicant's lack of an Information Disclosure Statement submission.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan (CN106235472A; machine translation relied upon herein).
Regarding Claim 1, Fan discloses a breathing mask comprising a mask body unit (Fig. 1, 2, 4) including a mask body (A, Fig. A annotated below) suitable for covering at least the nose of a user (Pg. 4, ln 38-48), and two straps (A and B, Fig. B annotated below) respectively connected to two opposite sides (C and D, Fig. B annotated below) of said mask body, said mask body having an inner surface (B, Fig. A annotated below) configured to cooperate with the user's face to define an interior space (8; Fig. 1-2; Pg. 3, ln 24; Pg. 4, ln 38-48) therebetween, and an outer surface (C, Fig. A annotated below) opposite to said inner surface; a container (1, 14, 15; Fig. 1, 2) disposed on said inner surface of said mask body (Fig. 1-2) and having a container body (D, Fig. A annotated below) that defines a chamber (E, Fig. A annotated below) for receiving working liquid (Pg. 3, ln 38-41), said container body being formed with a plurality of vent holes (13; Fig. 1-2) at a top side (Fig. 1-2) thereof for communicating said chamber with said interior space (Pg. 3, ln 29-35); and at least one gas generating unit (11, 111, 112, 113, 114, 115; Fig. 1-3) connected to said container and including a casing (114, 115; Fig. 3), an electrolysis device (111, 112, 113; Fig. 3) disposed in said casing for electrolyzing the working liquid into a hydrogen/oxygen gas mixture (Pg. 3, ln 27 to Pg. 4, ln 7), a control member (Pg. 1, ln 33-41; Pg. 3, ln 38-41) for controlling the operation of said electrolysis device (Pg. 1, ln 33-41; Pg. 3, ln 38-41), and a power source (7; Fig. 1-2) electrically connected to said electrolysis device and said control member (Pg. 4, ln 49-51).

    PNG
    media_image1.png
    422
    741
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 1 of Fan.

    PNG
    media_image2.png
    645
    457
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 4 of Fan.
Regarding Claim 3, Fan discloses the breathing mask wherein said mask body is made from silicone (Pg. 4, ln 44-45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan as applied to claim 1 above.
Regarding Claim 2, Fan discloses the breathing mask wherein the working liquid contained in said chamber is water (Pg. 3, ln 38-41).
Fan does not explicitly disclose the working liquid contained in said chamber is one of pure water, distilled water, and mineral water.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to utilize pure water, distilled water, or mineral water as the working liquid in the chamber of Fan because Applicant has not disclosed that pure water, distilled water, or mineral water provides an advantage, is used for a particular purpose, or solves a stated problem as understood from Applicant’s specification merely asserts pure water, distilled water, or mineral water as exemplary (See Applicant’s Specification: Pg. 4, ln 23-25). One of ordinary skill in the art, furthermore, would have expected the working liquid contained in said chamber being water in Fan, and Applicant’s working liquid contained in said chamber being pure water, distilled water, or mineral water, to perform equally well because both mechanisms perform the same function of providing a working liquid for electrolysis. 
Therefore, it would have been prima facie obvious to modify Fan to obtain the invention as specified in claim 2 because such a modification is considered to be well within the skill level of the ordinary artisan in order to achieve the desired electrolyzing of the working liquid into the hydrogen/oxygen mixture and thus fails to patentably distinguish over the prior art of Fan.
	

Claim(s) 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fan as applied to claim 1 above, and further in view of Hacke et al. (U.S. Pub. No. 2009/0250060; hereinafter: “Hacke”).
Regarding Claim 6, Fan discloses the breathing mask further comprising exhalation vents (32; Fig. 1-2) spaced apart from an assembly of said container and said at least one gas generating unit (Fig. 1-2). 
Fan does not specifically disclose the breathing mask further comprising an air regulating unit which includes an exhaust member connected to said mask body and spaced apart from an assembly of said container and said at least one gas generating unit, a regulating member suitable for regulating air in said interior space, and a cover member removably covering said exhaust member and having a plurality of air inlets, said exhaust member having an exhaust hole communicating with said interior space.
Hacke discloses a mask assembly comprising an air regulating unit (40; Fig. 5-13) which includes an exhaust member (114; Fig. 5, 6, 8-13) connected to a mask body (20; Fig. 1, 2), a regulating member (52; Fig. 5) suitable for regulating air in said interior space (¶¶ 0035, 0049), and a cover member (60; Fig. 1-5) removably covering said exhaust member (Fig. 5; ¶¶ 0044, 0046) and having a plurality of air inlets (68; Fig. 1-5), said exhaust member having an exhaust hole (Fig. 10-13) communicating with said interior space (¶¶ 0052-0055) for the purpose of allowing air to exhaust from the mask when the patient exhales, thereby maintaining a constant, atmospheric pressure within the mask (¶ 0058) and minimizing or eliminating release of toxins in a patient's exhaled gases and/or surplus aerosolized medication into the ambient air (¶ 0059).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify breathing mask of Fan to further include the air regulating unit which includes the exhaust member connected to said mask body and spaced apart from an assembly of said container and said at least one gas generating unit, the regulating member suitable for regulating air in said interior space, and the cover member removably covering said exhaust member and having the plurality of air inlets, said exhaust member having the exhaust hole communicating with said interior space as taught by Hacke for the purpose of allowing air to exhaust from the mask when the patient exhales, thereby maintaining a constant, atmospheric pressure within the mask (See Hacke: ¶ 0058) and minimizing or eliminating release of toxins in a patient's exhaled gases and/or surplus aerosolized medication into the ambient air (See Hacke: ¶ 0059).
Regarding Claim 7, the modified device of Fan discloses the breathing mask wherein said regulating member is configured as a filter screen removably covering said exhaust hole (See Hacke: Fig. 5; ¶¶ 0035, 0046, 0049, 0059).
Regarding Claim 8, the modified device of Fan discloses the breathing mask wherein said regulating member is configured as a one-way air valve disposed adjacent to and outwardly of said exhaust hole for only allowing air in said interior space to discharge outwardly (See Hacke: ¶¶ 0058, 0059).

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Hacke as applied to claim 6 above, and further in view of Duff et al. (U.S. Pub. No. 2020/0038614; hereinafter: “Duff”).
Regarding Claim 9, the modified device of Fan discloses the breathing mask, shown above. 
The modified device of Fan does not specifically disclose the breathing mask wherein said regulating member is configured as a fan disposed adjacent to and outwardly of said exhaust hole and electrically connected to said power source for discharging air in said interior space outwardly.
Duff teaches a powered respirator apparatus comprising a regulating member (22, 222; Fig. 7-9) configured as a fan (22, 222; Fig. 7-9; ¶¶ 0084, 0086) disposed adjacent to and outwardly of an exhaust hole (at 138 and at 226; Fig. 8-9) and electrically connected to a power source (225; Fig. 9; ¶¶ 0081, 0084) for discharging air in said interior space outwardly (¶¶ 0076, 0078, 0084) for the purpose of reducing the inhalation effort (¶ 0086). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Fan to include the regulating member comprising the fan disposed adjacent to and outwardly of said exhaust hole and electrically connected to said power source for discharging air in said interior space outwardly as taught by Duff for the purpose of reducing the inhalation effort (See Duff: ¶ 0086).
 
Allowable Subject Matter
Claims 4, 5, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art of records, above, fail to disclose or render obvious the limitations of claim 4. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785